DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed  on 4/19/2022 have been fully considered but they are not persuasive.  
On a broadest reasonable interpretation claims 1-3 are not allowable. However, there is an allowable subject matter in the claims 4-16. Hence, examiner has followed the compact prosecution and offered examiner amendments.  However, Applicant’s attorney has requested for an office action in order to discuss with the applicant. 
Referring to the claim 1,  Applicant argues that Stam teaches on how to control the head light lamps and all the components as described in rejection. The deficiency of Stam is covered by Hoffman reference as established in the rejection and office has explained to the applicant’s representative.  Applicant alleges that none of the elements cited by examiner operate to detect a distance of a remote vehicle from the controlled vehicle or a velocity of a remote vehicle with respect to the controlled vehicle.  It is an inherent characteristic of Lidar or Radar to estimate all these components in order to avoid glare Hoffman teaches shifting from high beam and detecting all these features in several embodiments (See Fig 1-11 Hoffman).  Hence,  the combination of Stam in view of Hoffman teaches the claim 1 in a broadest reasonable interpretation. Hence, applicant’s arguments are not persuasive.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  Hoffman’s teachings provide the conceptual teaching which can be modified in combination with Stam’s vehicle features and teach claim 1 of the instant application. Hence applicants arguments are not persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10  are rejected under 35 U.S.C. 103 as being unpatentable over patent US 6049171 by Stam et al (Stam) in view of US20170036592 by Hoffman.

Referring to the claim 1 Stam (Fig 1-8) teaches, A lighting system (Fig 1, 2) for a local vehicle (Fig 1 item 20 column 6 lines 31 to 34), comprising:

a head lamp (Fig 1 item 22) including a low-beam lamp configured to shine low- beam light in a first of zone adjacent to the local vehicle (See Fig 3 item 98 low beam mode column 8 lines 1-19), and

a first high-beam lamp (Fig 1 and item 22) configured to shine first high-beam light in the first zone adjacent to the local vehicle (Fig 3 and column9 lines 27 to 50) ;

a sensory cluster (Fig 2 item 70 to 74 and item 56 and 50 and Column 6 lines 52 to 60) and configured to detect a remote vehicle proximate to the local vehicle (See column 7 lines 46 to 56), the sensory cluster including a distance sensor configured to determine a distance of the remote vehicle from the local vehicle (Column 8 lines 1 to 19), and
a velocity sensor configured to determine a velocity of the remote vehicle with respect to the local vehicle;

and a lighting controller (Fig 2 item 44 controller and column 7 lines 18 to 20) configured to control the operation of the first high-beam lamp based on the distance of the remote vehicle and the velocity of the remote vehicle (See column 7 lines 46 to 65). 

But Stam is silent or does not explicitly teaches on a lighting controller configured to determine a minimum-distance target time when the remote vehicle will reach a minimum distance from the local vehicle based on the distance of the remote vehicle and the velocity of the remote vehicle, However, Hoffman teaches a lighting controller configured to determine a minimum-distance target time when the remote vehicle will reach a minimum distance from the local vehicle based on the distance of the remote vehicle and the velocity of the remote vehicle (See Hoffman Fig 1 paragraphs [0054]to [0060] teaches calculations of minimum distance or glare distance 5 and controlling the head lights accordingly) Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate Hoffman’s calculations of minimum glare distance time using the sensory cluster of the Stam and control the head lamps for avoiding the glare to on coming vehicles. (See paragraph [0058] and [0060)).

Referring to the claim 2 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, Stam further teaches wherein the lighting controller is further configured to gradually reduce a first light intensity of the first high-beam lamp from a maximum intensity to zero intensity from a detection time at which the sensory cluster detects the remote vehicle to an off-time prior to the minimum-distance time. (See Stam Fig 2 Fig 8 and Column 8 lines 20 to 45 and Fig 8 column 12 lines 52 to 67)

Referring to the claim 3 Stam’s modified reference by Hoffman teaches the lighting system of claim 2, Stam further teaches wherein the lighting controller (Fig 2 item 44) is further configured to gradually increase the first light intensity of the first high-beam lamp from the zero intensity to the maximum intensity from the minimum-distance time to a maximum-intensity time after the minimum-distance time. (See Fig 1, 2, 4 item 204increase or decrease 206 in an incremental mode and Column 12 and lines 52-67).

Referring to the claim 7 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, Stam further teaches wherein the low-beam lamp shines the low-beam light at a first angle below vertical, the first high-beam lamp shines the first high- beam light at a second angle below vertical, and the first angle is greater than the second angle. (See Fig 7 column 12 lines 14 to 51. However, Stam did not explicitly teaches a first angle 192 is greater second angle 194 but it is implicit teaching).

Referring to the claim 8 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, Hoffman further teaches further comprising a lamp driver wherein the first high-beam lamp includes one or more light-emitting circuits (See Hoffman abstract paragraph [0009] and claim 1), and the lamp driver is configured to selectively control operation of each of the one or more light-emitting circuits to transmit between maximum light and no light, including a plurality of light intensities between the maximum light and the no light. (See Hoffman paragraphs [0055] and [0058] )

11. Referring to the claim 9 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, wherein the sensory cluster includes at least one of a camera, a LIDAR sensor, a radar sensor, or a sonar sensor. (See Stam Fig 2 item 52 column 6 lines 55 to 60).

Referring to the claim 10 Stam’s modified reference by Hoffman teaches the lighting system of claim 1, Stam further teaches wherein the head lamp includes a first headlamp located on a first side of the local vehicle, and a second headlamp located on a second side of the local vehicle different from the first side (See Fig 1 and 2 and abstract and claim 1 and column 1 lines 31 to 42 where Stam clearly indicates Head light lamps and usually they are on a vehicle from left side to right side. Hence, it is an inherently taught).

Allowable Subject Matter

Claims 4-6,  and 11-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
Previous office has indicated the allowable subject matter for claims 4 and 11 which remains the same. 
If applicant considers using the allowable subject matter from the allowed device claim 4 , claim 1 and depending claims may be allowable.

Conclusion

Claims 1-3, 7-10 are rejected.
Claims 4-6, 11-16 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    /SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/15/2022